Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of Applicant's amendment and remarks, claims 1-10 are allowed.
	
		Given that applicant has amended claims 6 and 9 and now recites a step of mixing the cyanoalkylbenzamide compound with a carrier, the 112(b) rejection of claims 6 and 9-10 is now moot.  Consequently, the 112(b) rejection of claims 6 and 9-10 is hereby withdrawn.  

		Given that applicant has amended claim 8 to now reflect that R6 is an alkyl group and given that applicant’s tested compounds all possess alkyl group, the scope of enablement rejection over the treatment of controlling pests with compounds of Formula (I) is now moot.  Consequently, the 112(a) rejection of claim 8 is hereby withdrawn.  

		Given that Applicant has amended the claims to now recite that the compound of Formula (I) has an insecticidal activity of at least 90% when in a composition at 0.5 ppm concentration and given that Applicant has tested comparative compounds of Li et al. 

The following is an examiner's statement of reasons for allowance: Claims 1-10 and 4-13 are drawn to an N-alkyl-N-cyanoalkylbenzamide compound of General Formula (I); to a method of preparing said compound; to an insecticidal composition comprising a compound of General Formula (I) and an agriculturally, forestrically, and hygienically acceptable carrier wherein the compound has at least 90% insecticidal activity when at 0.5 ppm concentration; and to a method for controlling pests, comprising applying an insecticidal composition according to claim 7 to the pest or their growth media in an effective amount wherein R6 is a C1-C7 alkyl as recited in claims 1, 5, and 7-8.  The closet prior art is Li et al. (WO 2008/134969). Li et al. teach similar compounds and example 1.23 which which renders obvious instant compound of Formula (I).  However, applicant has demonstrated that the instant compounds of the invention recite an alkyl or haloalkyl or alkkoxyalkyl at the R6 position while Li et al. recites a hydrogen and applicant provided unexpected results with respect to insecticidal activity when at 0.5ppm concentration the compounds of the instant invention are superior and provide at least 90% insecticidal activity as compared to the compounds to the prior art.  Since the present claims require the use of the compounds of Formula (I) to possess at least 90% insecticidal activity at 0.5 ppm concentration as delineated in claim 1, and no prior art anticipates or renders obvious the particular .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-10 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
03/10/2022